353 F.2d 209
65-2 USTC  P 9751, 66-1 USTC  P 12,367
Elise McK. MORGAN, Edwin Morgan, Edwin and Elise McK.Morgan, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9966.
United States Court of Appeals Fourth Circuit.
Augued Nov. 2, 1965.Decided Nov. 12, 1965.

On Petition to Review the Decisions of the Tax Court of the United States.
Richard E. Thigpen, Jr., and Richard E. Thigpen, Charlotte, N.C.  (Robert L. Hines, Charlotte, N.C., on brief), for petitioners.
Melva M. Graney, Atty., Dept. of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson and Norman H. Wolfe, Attys., Dept. of Justice, on brief), for respondent.
Before BOREMAN, BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
We affirm on the opinion of the Tax Court.1


2
Affirmed.



1
 42 T.C. 1080 (1964)